Citation Nr: 0509705	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-07 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the claimed loss of the 
sense of smell.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran had active duty service from February 1960 to 
February 1989.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the RO.  

In March 2003, the veteran withdrew his request for a 
videoconference hearing before a Veterans Law Judge.  

By February 2004 decision, the Board determined that new and 
material evidence had been received to reopen the veteran's 
claim and remanded the matter to the RO for further 
procedural and evidentiary development.  



FINDING OF FACT

The veteran currently is shown to have a loss of the sense of 
smell that as likely as not is due to the exposure to 
chemical or other incident during his extensive period of 
active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by the loss of the sense of smell due 
to disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.655 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
Veterans Law Judge.  He withdrew his request for such 
hearing, however.  

Further, by the May 2002 Statement of the Case, the February 
and September 2004 letters, and the November 2004 
Supplemental Statement of the Case, he and his representative 
have been notified of the evidence needed to establish the 
benefit sought, and he has been advised via the letters and 
the November 2004 Supplemental Statement of the Case 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The veteran's service personnel records indicate that he 
served as a pavements maintenance technician, a pavements 
sand construction equipment superintendent, and a pavements 
and construction equipment manager.  

On December 1959 enlistment examination, no disability 
consistent with the loss of sense of smell was diagnosed.  

An October 1965 medical examination report did not reflect 
the loss of sense of smell.  Similarly, no loss of sense of 
smell was identified on March 1969, September 1973, February 
1977, March 1981 or December 1982 examination reports.  

A January 1989 service medical record reflected that the 
veteran complained of the having a loss of his sense of smell 
as well as drainage, stuffiness and sniffling.  

On January 1989 report of medical history, the veteran noted 
ear, nose and throat trouble as well as sinusitis.  No loss 
of sense of smell was noted by the veteran or found by the 
examination.  

On June 1989 VA examination, the veteran complained of having 
lost his of sense of smell and indicated that symptoms had 
worsened over the previous six or seven years.  The 
impression was that of loss of smell, possibly secondary to 
using chemicals.  The examiner recommended that the veteran's 
sense of smell be tested.  

On July 1989 VA medical examination, the veteran complained 
of having lost his sense of smell, which he attributed to the 
use of epoxy in service.  The examiner's impression was that 
of loss of sense of smell possibly secondary to the use of 
chemicals.  The examiner recommended that the veteran's sense 
of smell be tested more thoroughly.  

In July 2001, the veteran failed to report for a VA medical 
examination scheduled in connection with his claim.  

On August 2001 VA medical examination report, the examiner 
noted that the claims folder was not available for review.  

On examination, the veteran reported that he had experienced 
no problems with his sense of smell until 1981 when he 
cleaned a concrete floor with hydrochloric acid, using no 
mask.  He indicated that he had developed headaches and a 
gradual loss of his sense of smell.  The veteran reported 
having an intermittent stuffy nose in the past.  

The examination revealed no evidence of medial nerve palsy on 
either side.  The sense of smell for coffee, camphor using 
eugenol coffee material, and different sauces and spices was 
not present.  

The impression was that of anosmia, etiology unknown.  The 
examiner opined that the disability was probably related to 
the use of hydrochloric acid in view of the fact that there 
was no other history for the disability.  

On May 2002 VA medical examination, the veteran reported he 
had been exposed to chemical irritation to his nose and 
sinuses during service.  He stated that, since that time, he 
had experienced difficulty with smell and taste.  

The veteran was subjected to eugenol and methylsalicylate and 
indicated only that he perceived something sweet.  He was 
able to identify sugar and salt in taste testing, but noted 
that the perception was not very great.  

The examiner indicated that there was a diminution of the 
quantity of taste and smell, but that the quality was still 
present.  He noted that such a symptom would be consistent 
with chronic sinusitis or some other impairment in the 
primary sensory nerve endings of the olfactory nerve in the 
sinus and nose areas.  

The examiner concluded that the disability was fairly 
nonspecific and could not be related to any injury.  In the 
examination report, the examiner indicated that he had 
reviewed the claims file in conjunction with the examination.  

As indicated, in February 2004, the Board remanded this 
matter for further development of the evidence to include a 
VA medical examination for an opinion regarding the claimed 
loss of the sense of smell.  

In a September 2004 letter, the RO advised the veteran to 
contact VA if he could not appear for his examination 
appointment.  Further, he was advised that VA would do its 
best to accommodate his schedule.  

In October 2004, the veteran failed to appear for the VA 
medical examination scheduled in connection with his claim.  

In a November 2004 written statement, the veteran indicated 
that he had not received the notice for the October 2004 VA 
medical examination.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).  


Discussion

Initially, the Board notes that the veteran failed to report 
for the July 2001 and October 2004 medical examinations 
scheduled in connection with his claim.  His claim, 
therefore, will be decided based of the evidence of record.  
38 C.F.R. § 3.655.  

Further, as a preliminary matter, the Board observes that the 
veteran is not shown to be competent to render medical 
opinions upon which the Board may rely.  Espiritu, supra.  
His opinion regarding the etiology of his claimed loss of 
sense of smell, therefore, is not one the Board will 
consider.  The Board will take into account only the 
competent medical evidence in rendering its decision.  

The June and July 1989 VA examiners both opined that the loss 
of the sense of smell was due to chemical exposure in 
service, but that further testing would be necessary.  

The August 2001 examiner opined that the etiology lo the 
veteran's asomnia was unknown.  Based on the veteran's 
recitation of his medical history, the examiner indicated 
that his asomnia was probably the result of chemical exposure 
in service.  

The May 2002 VA examiner observed that the veteran's sense of 
smell was diminished but present nonetheless.  The diminished 
sense of smell was consistent with chronic sinusitis or some 
other impairment in the primary sensory nerve endings of the 
olfactory nerve in the sinus and nose areas.  The examiner 
concluded that the disability was fairly nonspecific and 
could not be related to any injury.  

Based on its review of the entire record, the Board finds 
that the evidence to be in relative equipoise in showing the 
veteran as likely as not suffers from a current loss of the 
sense of smell that had its clinical onset during his 
extensive period of military service.  While the cause is not 
entirely clear, it appears to be related to some form of 
undocumented chemical exposure during his extensive period of 
active duty.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection is warranted.  



ORDER

Service connection for the loss of the sense of smell is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


